Citation Nr: 1720076	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2. Entitlement to service connection for cervical dystonia, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966 and from June 1969 to June 1972, to include service in the Republic of Vietnam from February 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2015, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss.  Additionally, the Board also denied the Veteran's claim for service connection for Parkinson's disease.  However, the Board also added the issue of entitlement to service connection for cervical dystonia, to include as due to herbicide exposure, as the record reflected that the symptoms of Parkinson's disease and cervical dystonia were similar.  The Board then remanded this issue to the RO so that a VA examination could be scheduled to determine the nature and etiology of the Veteran's cervical dystonia.

Thereafter, the Veteran appealed the denial of entitlement to service connection for Parkinson's disease to the United States Court of Appeals for Veterans Claims (Court).

In the interim, the VA examination requested by the Board in May 2015 was conducted in December 2015.  In June 2016, via the issuance of a supplemental statement of the case (SSOC), the RO denied entitlement to service connection to cervical dystonia.  This issue has returned to the Board for appellate review.

Meanwhile, via a November 2016 Memorandum Decision, the Court vacated and remanded the Board's May 2015 decision with respect to its denial of service connection for Parkinson's disease.  That issue too has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Pursuant to the November 2016 Memorandum Decision, the Court found that the Board erred in its May 2015 decision in denying service connection for Parkinson's disease.  Specifically, the Court found the issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for cervical dystonia to be inextricably intertwined.  Thus, as the Board remanded the claim for cervical dystonia to afford the Veteran a VA examination, it should have also remanded the claim for Parkinson's disease instead of adjudicating it on the merits as any further development in regard to the cervical dystonia claim could produce evidence that the Veteran also had Parkinson's disease.  

In accordance with the Court's November 2016 Memorandum Decision, the Board will remand the case so that the Veteran may be afforded a new VA examination for the inextricably intertwined issues of entitlement to service connection for Parkinson's disease and entitlement to service connection for cervical dystonia.  

In a related matter, as previously mentioned in the Introduction section, the Veteran was afforded a VA examination in December 2015 in regard to his cervical dystonia claim.  However, as that examination did not directly address Parkinson's disease and that condition's relation to service, to include herbicide exposure, the Board cannot yet adjudicate both issues on the merits in their present state.

Additionally, as the claim is being remanded, the claims file should also be updated to include relevant VA treatment records dated since June 2015.  38 U.S.C.S. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records created since June 2015 and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to ascertain the nature and etiology of his cervical dystonia as well as to determine whether the Veteran in fact has Parkinson's disease.  The claims file should be reviewed by the clinician in conjunction with the examination.  After thoroughly reviewing the claims file, the clinician should address the following:

(a) Does the Veteran currently have Parkinson's disease?

(b) If the Veteran does have Parkinson's disease, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's Parkinson's disease had its onset in service or was otherwise related to service, to include herbicide exposure therein.

(c) Regardless of whether the Veteran currently has Parkinson's disease, please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical dystonia had its onset in service or was otherwise related to service, to include herbicide exposure therein.

In conducting the examination and forming any opinion, the clinician is reminded that VA has already acknowledged that the Veteran was exposed to herbicides via his service in the Republic of Vietnam.

In offering any opinion, the clinician should consider medical and lay evidence of record, including:

* The Veteran's July 2016 statement that he began experiencing odd health issues after service but before the bicycle-automobile accident in 2002;

* The contentions contained in the Veteran's January 2013 VA Form 9;

* The Veteran's representative's December 2012 argumentation regarding a connection between cervical dystonia and Parkinson's disease; and

* Dr. Sarwar's April 2012 letter.

A report of the examination and opinion should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




